Title: To James Madison from Anthony Terry, 23 July 1802 (Abstract)
From: Terry, Anthony
To: Madison, James


23 July 1802, Cadiz. “I had the honor of writing you yesterday and the Vessel being still detain’d I have now to inclose you Copy of a letter I have just received from Mr. Wm. Kirkpatrick our Consul at Malaga.”
 

   
   RC and enclosure (DNA: RG 59, CD, Cadiz, vol. 1). RC 1 p.; in a clerk’s hand, signed by Terry.



   
   Terry enclosed a copy of a circular letter from Richard O’Brien to William Kirkpatrick, 30 June 1802 (1 p.; docketed by Brent as enclosed in Terry’s 23 July letter), announcing the capture of the American brig Franklin.



   
   A full transcription of this document has been added to the digital edition.

